OPINION ON PETITION FOR REHEARING
A petition for rehearing has been filed on behalf of appellant suggesting the evidence supports only the conclusion the statutes will lead to the inevitable extinction of the raccoon in Tennessee. This contention was forcefully and ably asserted at the trial below and in the Brief filed in support of this appeal.
We considered all of the evidence admitted on trial and resolved that the Chancellor should be sustained. No new issues are presented by this petition. The Court adheres to the position stated in the original opinion.